Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
	Claims 1-3, 5-13 and 15-20 are pending. Claims 1 and 11 are amended.

Specification
 	Amended specification submitted 05/16/2022 has been entered.

Response to Arguments
	The 103 rejections of the claims are withdrawn in view of the claim amendments.
	
Allowable Subject Matter

Claims 1-3, 5-13 and 15-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not disclose, either alone or in combination, the elements of the independent claims. In particular, the prior art does not disclose the limitations of claims 1 and 11 including limitations related to a merchant-specific customer interface, e.g., receiving login information via the merchant-specific customer interface from a customer account associated with the customer at a merchant venue associated with the merchant-specific customer interface.
The prior art of Turney discloses a merchant-specific customer interface:

    PNG
    media_image1.png
    796
    536
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    839
    532
    media_image2.png
    Greyscale

However, Turney does not disclose a customer login from the merchant-specific app as claimed.

The closest prior art is:
Turney – 2014/0330654
Payment of restaurant Bills
ABSTRACT
A method includes identifying a restaurant where a user of a mobile device is located; receiving, from the restaurant, data indicative of one or more items on a bill associated with the user; providing the data to the mobile device; and enabling the
user to pay for one or more of the items on the bill using the mobile device.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694